                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 1 of 26 Page ID #:1



                              1
                                  The Cardoza Law Corporation
                              2   Michael F. Cardoza, Esq. (SBN: 194065)
                                  Mike.Cardoza@cardozalawcorp.com
                              3
                                  Lauren B. Veggian, Esq. (SBN: 309929)
                              4   Lauren.Veggian@cardozalawcorp.com
                                  548 Market St. #80594
                              5
                                  San Francisco, CA 94104
                              6   Telephone: (415) 488-8041
                                  Facsimile: (415) 651-9700
                              7
                                  Attorneys for Plaintiff,
                              8   Andrew Hodlofski
                              9
                                                    UNITED STATES DISTRICT COURT
                          10                                  FOR THE
                          11
                                                   CENTRAL DISTRICT OF CALIFORNIA
THE CARDOZA LAW CORPORATION




                          12       ANDREW HODLOFSKI                        Case No.: ____________
                                                                           __________
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13                   Plaintiff,
                                                                           COMPLAINT FOR DAMAGES
                          14                           v.                  FOR VIOLATIONS OF:
                          15       COLUMBIA DEBT                             1.) FAIR DEBT COLLECTION
                                                                                 PRACTICES ACT, 15 U.S.C. §
                          16
                                   RECOVERY, LLC, GENESIS                        1692 ET SEQ.; AND
                                   CREDIT MANAGEMENT, LLC
                          17       and MICHAELS                              2.) ROSENTHAL FAIR DEBT
                                                                                 COLLECTION PRACTICES
                          18
                                   MANAGEMENT SERVICES,                          ACT CAL CIV §§ 1788, ET
                                   INC.;                                         SEQ.
                          19
                                                                              DEMAND FOR JURY TRIAL
                          20                   Defendants
                          21      ///
                          22      ///
                          23      ///
                          24      ///
                          25

                          26

                          27

                          28

                                  COMPLAINT FOR DAMAGES
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 2 of 26 Page ID #:2

                                                                        INTRODUCTION
                              1

                              2   1.   This is a case about a private housing management company and its debt
                              3
                                       collectors who tried to force a U.S. military servicemember to pay bogus move-
                              4
                                       out charges and then kept his pet deposit to try to pay for it, but when that wasn’t
                              5

                              6        enough money, they started harassing him for more, eventually sending the
                              7
                                       unwarranted move-out charges to collections and reporting it on the
                              8
                                       servicemember’s credit report.
                              9

                          10      2.   ANDREW HODLOFSKI (“Plaintiff”), by Plaintiff’s attorney, brings this
                          11
                                       action for actual damages, statutory damages, attorney fees, and costs, against
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       COLUMBIA          DEBT       RECOVERY,          LLC,      GENESIS        CREDIT
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           MANAGEMENT, LLC and MICHAELS MANAGEMENT SERVICES,
                          15
                                       INC. for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
                          16

                          17           et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt Collection Practices

                          18           Act, California Civil Code § 1788 et seq. (hereinafter “RFDCPA”), both of
                          19
                                       which prohibit debt collectors from engaging in abusive, deceptive and unfair
                          20

                          21           practices, as well as the Fair Credit Reporting Act 15 U.S.C. § 1681 et seq.,

                          22           (hereinafter “FCRA”), California Civil Code §1950.5, and the California Bus. &
                          23
                                       Prof. Code §17200 et seq.
                          24

                          25      3.   Plaintiff makes these allegations on information and belief, with the exception

                          26           of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                          27
                                       which Plaintiff alleges on personal knowledge.
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 2 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 3 of 26 Page ID #:3

                                  4.   While many violations are described below with specificity, this Complaint
                              1

                              2        alleges violations of the statutes cited in their entirety.
                              3
                                  5.   All violations by Defendants were knowing, willful, and intentional, and
                              4
                                       Defendants did not maintain procedures reasonably adapted to avoid any such
                              5

                              6        violations.
                              7
                                  6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                              8
                                       includes all agents, principles, managing agents, employees, officers, members,
                              9

                          10           directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                          11
                                       representatives, and insurers of those Defendants named.
                          12
THE CARDOZA LAW CORPORATION




                          13
                                                                JURISDICTION AND VENUE
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14      7.   Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                          15
                                       that such actions may be brought and heard before “any appropriate United States
                          16

                          17           district court without regard to the amount in controversy,” 28 U.S.C. § 1331,

                          18           which grants this court original jurisdiction of all civil actions arising under the
                          19
                                       laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                          20

                          21           claims.

                          22      8.   This action arises out of Defendants’ violations Fair Debt Collection Practices
                          23
                                       Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), the Rosenthal Fair Debt
                          24

                          25           Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter

                          26           “RFDCPA”), the Fair Credit Reporting Act 15 U.S.C. § 1681 et seq., (hereinafter
                          27
                                       “FCRA”), California Civil Code §1950.5, and the California Bus. & Prof. Code
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 3 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 4 of 26 Page ID #:4

                                        §17200 et seq.
                              1

                              2   9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial
                              3
                                        part of the events or omissions giving rise to the claim occurred here,
                              4
                                        and Defendants transact business here.
                              5

                              6                                            FCRA
                              7
                                  10. The Fair Credit Reporting Act (FCRA), found at 15 U.S.C. § 1681, et seq., was
                              8
                                        originally enacted in 1970. The express purpose of the FCRA was to require that
                              9

                          10            consumer reporting agencies adopt and implement “reasonable procedures” for
                          11
                                        ensuring that credit information about a consumer was collected, maintained, and
                          12
THE CARDOZA LAW CORPORATION




                          13
                                        dispensed “in a manner which is fair and equitable to the consumer with regard to
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            the confidentiality, accuracy, relevancy and proper utilization of such information
                          15
                                        …” FCRA, 15 U.S.C. §1681(b); Safeco Ins. Co. of Am. v. Burr (2007) 551 U.S.
                          16

                          17            47, 127 S.Ct. 2201, 2205. The Congressional findings noted that “[t]here is a

                          18            need to insure that consumer reporting agencies exercise their grave
                          19
                                        responsibilities with of fairness, impartiality, and respect for the consumer’s right
                          20

                          21            to privacy.”1 The FCRA also imposes duties on the sources that provide credit

                          22            information to credit reporting agencies, who are called “furnishers.”
                          23
                                                                  FDCPA AND RFDCPA
                          24

                          25      11. In enacting the FDCPA, Congress found that:
                                     a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
                          26               collection practices by many debt collectors. Abusive debt collection
                          27               practices contribute to the number of personal bankruptcies, to marital

                          28
                                  1   FCRA, 15 U.S.C. §1681(a)(4)


                                  COMPLAINT FOR DAMAGES                                                 Page 4 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 5 of 26 Page ID #:5

                                          instability, to the loss of jobs, and to invasions of individual privacy.
                              1
                                     b.   Existing laws and procedures for redressing these injuries are inadequate to
                              2           protect consumers.
                                     c.   Means other than misrepresentation or other abusive debt collection
                              3
                                          practices are available for the effective collection of debts.
                              4      d.   Abusive debt collection practices are carried on to a substantial extent in
                                          interstate commerce and through means and instrumentalities of such
                              5
                                          commerce. Even where abusive debt collection practices are purely
                              6           intrastate in character, they nevertheless directly affect interstate
                                          commerce.
                              7
                                     e.   It is the purpose of this title to eliminate abusive debt collection practice by
                              8           debt collectors, to insure that those debt collectors who refrain from using
                                          abusive debt collection practices are not competitively disadvantaged, and
                              9
                                          to promote consistent State action to protect Consumers against debt
                          10              collection abuses. 15 U.S.C. § 1692.
                          11
                                  12. Similarly, when enacting the RFDCPA, the California Legislature found that:
                                          The banking and credit system and grantors of credit to consumers
                          12              are dependent upon the collection of just and owing debts. Unfair or
THE CARDOZA LAW CORPORATION




                          13
                                          deceptive collection practices undermine the public confidence
    SAN FRANCISCO, CA 94104




                                          which is essential to the continued functioning of the banking and
     548 MARKET ST. #80594




                          14              credit system and sound extensions of credit to consumers. Cal.
                          15
                                          Civil Code § 1788.1(a)(1).
                                  13. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                          16

                          17           plaintiff need not prove intent or knowledge on the part of the debt collector to

                          18           establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
                          19
                                       1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
                          20

                          21           FDCPA is a strict liability statute that makes debt collectors liable for violations

                          22           that are not knowing or intentional”).
                          23
                                  14. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                          24

                          25           judged according to the “least sophisticated debtor” or “least sophisticated

                          26           consumer” standard. Gonzales at 1061. This standard is lower than the
                          27
                                       “reasonable debtor” standard, and is specifically designed to protect consumers
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 5 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 6 of 26 Page ID #:6

                                       of below average and sophistication or intelligence. Id. In addition, a plaintiff
                              1

                              2        need not even have actually been misled or deceived by the debt collector’s
                              3
                                       communication. Rather, liability depends on whether the hypothetical least
                              4
                                       sophisticated debtor – someone who is uninformed and naïve – would have
                              5

                              6        likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                              7
                                       F.3d 1109, 1119 (9th Cir. 2014).
                              8

                              9
                                                                          PARTIES

                          10      15. Plaintiff is a natural person. Plaintiff is a “consumer” as that term is defined by
                          11
                                       15 U.S.C. § 1692a(3), and a “Debtor” as that term is defined by California Civil
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       Code § 1788.2(h). The lease, home, and pet security deposit at issue in this case
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           was signed, located, and/or performed in San Bernardino, in the State of
                          15
                                       California.
                          16

                          17      16. Defendant Columbia Debt Recovery, LLC (hereinafter “Defendant CDR”) is a

                          18           Washington corporation operating from an address of 7100 Evergreen Way, Suite
                          19
                                       C, Everett, WA 98203, and is a “Debt Collector” as that term is defined by 15
                          20

                          21           U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the

                          22           mails and/or the telephone to collect, or attempt to collect, directly or indirectly,
                          23
                                       defaulted consumer debts that it did not originate. It operates a nationwide debt
                          24

                          25           collection business and attempts to collect debts from consumers in virtually

                          26           every state, including consumers in the State of California. Its principal, if not
                          27
                                       sole, business purpose is the collection of defaulted consumer debts originated by
                          28



                                  COMPLAINT FOR DAMAGES                                                Page 6 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 7 of 26 Page ID #:7

                                      others, and, in fact was acting as a debt collector as to the delinquent consumer
                              1

                              2       debt it attempted to collect from Plaintiff.
                              3
                                  17. Defendant Genesis Credit Management, LLC (hereinafter “Defendant GCM”)
                              4
                                      is a Washington corporation operating from an address of 7100 Evergreen Way,
                              5

                              6       Suite C, Everett, WA 98203, and is a “Debt Collector” as that term is defined by
                              7
                                      15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the
                              8
                                      mails and/or the telephone to collect, or attempt to collect, directly or indirectly,
                              9

                          10          defaulted consumer debts that it did not originate. It operates a nationwide debt
                          11
                                      collection business and attempts to collect debts from consumers in virtually
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      every state, including consumers in the State of California. Its principal, if not
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          sole, business purpose is the collection of defaulted consumer debts originated by
                          15
                                      others, and, in fact was acting as a debt collector as to the delinquent consumer
                          16

                          17          debt it attempted to collect from Plaintiff.

                          18      18. Defendant Michaels Management Services, Inc. (hereinafter “Defendant
                          19
                                      MMS”) is a New Jersey corporation operating from an address of 3 E. Stow Road,
                          20

                          21          Suite 100, Marlton, NJ 08053, and is a “Debt Collector” as that term is defined

                          22          by 15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses
                          23
                                      the mails and/or the telephone to collect, or attempt to collect, directly or
                          24

                          25          indirectly, consumer debts and defaulted consumer debts specifically related to

                          26          the military housing communities it manages, including communities in the State
                          27
                                      of California. One of its primary business purposes is the collection of consumer
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 7 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 8 of 26 Page ID #:8

                                      debts from the tenants of the communities it supervises, and, in fact was acting as
                              1

                              2       a debt collector as to the alleged consumer debt it attempted to collect from
                              3
                                      Plaintiff.
                              4
                                  19. This case involves money due or owing or alleged to be due or owing from a
                              5

                              6       natural person by reason of a consumer credit transaction. As such, this action
                              7
                                      arises out of a “consumer debt” and “consumer credit” as those terms are
                              8
                                      defined by Cal. Civ. Code § 1788.2(f).
                              9

                          10      20. This case involves Plaintiff’s “consumer report” as that term is defined by 15
                          11
                                      U.S.C. § 1681a(d)(1).
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  21. Defendant GCM and Defendant CDR are furnishers of information as
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          contemplated by FCRA sections 1681s-2(a) & (b), that regularly and in the
                          15
                                      ordinary course of business furnishes information to one or more consumer
                          16

                          17          reporting agencies about consumer transactions or experiences.

                          18      22. Plaintiff is informed and believes, and thereon allege that at all times herein
                          19
                                      mentioned Named Defendants were agents, officers, directors, managing
                          20

                          21          agents, employee and/or joint venturer of each of their co-defendants and, in

                          22          doing the things hereafter mentioned, each was acting in the scope of his
                          23
                                      authority as such agent, officer, director, managing agent, employee, and/or
                          24

                          25          joint venturer, and with the permission, knowledge, ratification, and consent of

                          26          their co-defendants, and each of them. Any reference hereafter to “Defendants”
                          27
                                      without further qualification is meant by Plaintiff to refer to each Defendant,
                          28



                                  COMPLAINT FOR DAMAGES                                             Page 8 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 9 of 26 Page ID #:9

                                       and all of them, named above.
                              1

                              2                                 FACTUAL ALLEGATIONS
                              3
                                  23. Plaintiff is an individual who, when the debt collection began, was residing in
                              4
                                       the County of San Bernardino in the State of California. Plaintiff and his family
                              5

                              6        have since been moved by the military to Alaska.
                              7
                                  24. The rental property for which the optional cleaning fee was improperly charged
                              8
                                       is located in San Bernardino County in the State of California.
                              9

                          10      25. The lease contract between Plaintiff and Defendant MMS was signed and
                          11
                                       performed in San Bernardino County in the State of California.
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  26. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           Defendants conducted and continue to conduct business in the State of
                          15
                                       California.
                          16

                          17      27. Defendants GCM and CDR’s business consists solely of the acquisition and

                          18           collection of delinquent consumer debts.
                          19
                                  28. Defendant MMS’s business consists, in part, of collecting consumer debts from
                          20

                          21           tenants in the communities it manages.

                          22      29. Plaintiff and his family moved into a 4459 Rhineland, a house in a military
                          23
                                       housing community called “The Villages at Fort Irwin” in San Bernardino
                          24

                          25           County, which is managed by Defendant MMS, on July 27, 2016.

                          26      30. Upon move-in, Plaintiff did a walkthrough of the house, and made a list of all
                          27
                                       existing damages in the home on the community’s standard “discrepancy listing”
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 9 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 10 of 26 Page ID #:10

                                       form. He signed this document at the time he made it. The document was also
                              1

                              2        signed by a woman named “Susie,” who is/was, on information and belief, a
                              3
                                       representative from Defendant MMS.
                              4
                                   31. In addition to the discrepancy listing, there was a full walkthrough done of the
                              5

                              6        home on the day Plaintiff and his family moved in, which was documented on a
                              7
                                       Move-In/Move-Out report.
                              8
                                   32. The Move-In/Move-Out report was signed on 7/27/2016 by someone who, on
                              9

                          10           information and belief, is/was a representative of Defendant MMS.
                          11
                                   33. Plaintiff and his family lived in 4459 Rhineland until August 2018, when Plaintiff
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       was moved to a different station by the military.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       34. Upon move-out, Plaintiff had the option to either pay a $425 “Pay N’ Go”
                          15
                                       cleaning fee, and have the home cleaned by a service hired by Defendant MMS,
                          16

                          17           or to clean the home himself, not pay the fee, and simply move out.

                          18       35. The $425 “Pay N’ Go” cleaning fee is stated in all leasing paperwork that it is
                          19
                                       optional for renters, and a renter may clean the home themselves prior to
                          20

                          21           relinquishing possession of the rented property instead of paying the $425 “Pay

                          22           N’ Go” cleaning fee.
                          23
                                   36. Upon move-out, Plaintiff had the option to either pay a $30 “Pay N’ Go” backyard
                          24

                          25           cleaning fee, and have the backyard cleaned by a service hired by Defendant

                          26           MMS, or to clean the backyard himself, not pay the fee, and simply move out.
                          27
                                   37. The $30 “Pay N’ Go” backyard cleaning fee is stated in all leasing paperwork that
                          28



                                   COMPLAINT FOR DAMAGES                                             Page 10 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 11 of 26 Page ID #:11

                                       it is optional for renters, and they may clean the backyard themselves prior to
                              1

                              2        relinquishing possession of the rented property instead of paying the $30 “Pay N’
                              3
                                       Go” backyard cleaning fee.
                              4
                                   38. Plaintiff chose to clean the home himself, and opted not to pay either of the
                              5

                              6        cleaning fees. In fact, Plaintiff specifically told Defendant MMS that he did not
                              7
                                       accept the option to pay either of the cleaning fees and have someone else clean
                              8
                                       the home and backyard, but that he would do it himself as was his option.
                              9

                          10       39. When Plaintiff and his family moved out on August 1, 2018, another full
                          11
                                       walkthrough of the home was done, which was documented on the same Move-
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       In/Move-Out report that had been initiated when Plaintiff moved in.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       40. A comparison of the Move-In (7/27/2016) column to the Move-Out (8/1/2018)
                          15
                                       column reveals that the conditions of each listed item were the same upon Move-
                          16

                          17           Out as they were upon Move-In. There was no additional damage notated

                          18           anywhere on this report.
                          19
                                   41. The Move-In/Move-Out report was signed on 8/1/2018 by someone who, on
                          20

                          21           information and belief, is/was a representative of Defendant MMS.

                          22       42. Also on August 1, 2018, a woman who is/was, on information and belief, a
                          23
                                       representative/employee of Defendant MMS, did a cleaning inspection on the
                          24

                          25           home. She told Plaintiff that she had been instructed that, “if he [Plaintiff] doesn’t

                          26           pay [the cleaning fee], fail him on everything.”
                          27
                                   43. True to her word, the representative/employee of Defendant MMS failed Plaintiff
                          28



                                   COMPLAINT FOR DAMAGES                                               Page 11 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 12 of 26 Page ID #:12

                                       on every section of the cleaning inspection sheet, and then Defendant MMS
                              1

                              2        demanded that Plaintiff sign paperwork that permitted Defendant MMS to
                              3
                                       withhold the $455 in total fees from his military pay. Plaintiff refused to sign the
                              4
                                       paperwork and refused to pay the $455 in total cleaning fees.
                              5

                              6    44. Because of Plaintiff’s refusal to pay the unnecessary and unapproved cleaning
                              7
                                       fee, Defendant MMS refused to return the $250 pet deposit that Plaintiff had paid
                              8
                                       when he and his family first moved into the property.
                              9

                          10       45. Defendant MMS never provided any paperwork to Plaintiff showing an itemized
                          11
                                       list of damages and/or cleaning required on the property, as is required under
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       California law within 21 days of move-out.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       46. Defendant MMS never provided any paperwork to Plaintiff demanding payment.
                          15
                                   47. Defendant MMS never provided any notice or paperwork to Plaintiff that it was
                          16

                          17           sending any amount of alleged debt to collections.

                          18       48. On or around January 21, 2019, Defendant MMS placed the alleged debt to
                          19
                                       collections with Defendant CDR.
                          20

                          21       49. Defendant CDR sent Plaintiff a collections letter on or around January 22, 2019,

                          22           indicating that the alleged debt had a principal balance of $205.00, with interest
                          23
                                       due totaling $9.77. The total alleged debt being collected by Defendant CDR per
                          24

                          25           the January 22, 2019, collections letter is $214.77.

                          26       50. On or around February 7, 2019, Plaintiff disputed the alleged debt directly with
                          27
                                       Defendant CDR and demanded documentation validating and verifying the debt,
                          28



                                   COMPLAINT FOR DAMAGES                                               Page 12 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 13 of 26 Page ID #:13

                                       and explaining the situation to Defendant CDR.
                              1

                              2    51. Defendant CDR sent Plaintiff a collections letter on or around February 15, 2019,
                              3
                                       indicating that the alleged debt had a principal balance of $205.00, with interest
                              4
                                       due totaling $11.12. The total alleged debt being collected by Defendant CDR per
                              5

                              6        the February 15, 2019, collections letter is $216.12.
                              7
                                   52. Accompanying the February 25, 2019, letter from Defendant CDR was the two-
                              8
                                       page move-in/move-out report, and a two-page accounting ledger, both from the
                              9

                          10           community Plaintiff moved out of. These documents did not validate or verify the
                          11
                                       debt because they show that the conditions upon move-in were the same as the
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       conditions upon move-out, with no new damage or wear reported upon move-out.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           There were no deductions or charges for damages, caused by a pet or otherwise.
                          15
                                       There was no indication that the house and/or backyard were not cleaned properly
                          16

                          17           prior to Plaintiff moving out.

                          18       53. On or around February 28, 2019, Plaintiff again disputed the alleged debt directly
                          19
                                       with Defendant CDR and again demanded actual documents which verify and/or
                          20

                          21           validate the debt, as the previously provided documents did not do so.

                          22       54. In February 2019, Plaintiff also discovered that Defendant GCM was reporting
                          23
                                       the alleged debt being collected by Defendant CDR to his credit reports.
                          24

                          25       55. In or around February/March 2019, Plaintiff submitted disputes to Experian,

                          26           Equifax, and TransUnion stating that he did not owe the alleged debt being
                          27
                                       reported by Defendant GCM, and requesting that it be removed from his credit
                          28



                                   COMPLAINT FOR DAMAGES                                             Page 13 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 14 of 26 Page ID #:14

                                       report.
                              1

                              2    56. On March 15, 2019, Plaintiff received a dispute results letter from Experian
                              3
                                       removing the alleged debt being reported by Defendant GCM from his credit
                              4
                                       report.
                              5

                              6    57. On April 26, 2019, Plaintiff received a dispute results letter from Equifax
                              7
                                       declining to remove the alleged debt being reported by Defendant GCM from his
                              8
                                       credit report, stating that it was verified as accurate, and adding in a note that the
                              9

                          10           account information is disputed by the consumer.
                          11
                                   58. On April 27, 2019, Plaintiff received a dispute results letter from TransUnion
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       declining to remove the alleged debt being reported by Defendant GCM from his
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           credit report, and adding a note that the account information is disputed by the
                          15
                                       consumer.
                          16

                          17       59. On information and belief, Defendant CDR and Defendant GCM understood the

                          18           nature of Plaintiff’s disputes when they received an ACDV and other
                          19
                                       documentation regarding Plaintiff’s disputes from Experian, Equifax, and/or
                          20

                          21           TransUnion.

                          22       60. To date, the alleged debt is still being reported by Defendant GCM to Plaintiff’s
                          23
                                       credit reports.
                          24

                          25       61. On information and belief Defendant GCM and Defendant CDR are either the

                          26           same company operating under different names, or are companies which are
                          27
                                       sharing information on collections between them.
                          28



                                   COMPLAINT FOR DAMAGES                                               Page 14 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 15 of 26 Page ID #:15

                                   62. Defendant MMS did not provide Plaintiff an itemized statement indicating the
                              1

                              2        basis for and amount of security deposit received, and disposition of the security
                              3
                                       deposit within 21 days of Plaintiff’s move-out as required by Cal. Civ. Code
                              4
                                       §1950.5(g)(1).
                              5

                              6    63. Defendant MMS did not provide Plaintiff an itemized statement including
                              7
                                       documents showing charges incurred and deducted to repair or clean the premises
                              8
                                       within 21 days of Plaintiff’s move-out, as required by Cal. Civ. Code §1950.5(g)
                              9

                          10           (2).
                          11
                                                                   ACTUAL DAMAGES
                          12
THE CARDOZA LAW CORPORATION




                          13
                                   64. Plaintiff has suffered actual damages as a result of these illegal collection and
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           intimidation tactics by this Defendant in the form of pecuniary damage, loss of
                          15
                                       credit, damage to credit, invasion of privacy, personal embarrassment, loss of
                          16

                          17           personal reputation, loss of productive time, nausea, and feelings of anxiety,

                          18           hopelessness, anger, persecution, emotional distress, frustration, upset,
                          19
                                       humiliation, and embarrassment, amongst other negative emotions.
                          20

                          21       65. Plaintiff’s $250 pet deposit was impermissibly withheld to cover the improperly

                          22           charged “Pay N’ Go” home and backyard cleaning fees.
                          23
                                                        CAUSES OF ACTION CLAIMED BY PLAINTIFF
                          24

                          25                                            COUNT I

                          26                             VIOLATION OF § 1692F OF THE FDCPA
                          27
                                   66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          28



                                   COMPLAINT FOR DAMAGES                                            Page 15 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 16 of 26 Page ID #:16

                                       as though fully stated herein.
                              1

                              2    67. A debt collector violates § 1692f of the FDCPA when it uses unfair or
                              3
                                       unconscionable means to collect or attempt to collect any debt.
                              4
                                   68. Defendants violated § 1692f(1) when they, among other qualifying actions and
                              5

                              6        omissions, willfully and without justification, collected/attempted to collect the
                              7
                                       alleged debt when the collection thereof was not authorized by agreement or
                              8
                                       permitted by law.
                              9

                          10       69. Defendant MMS violated § 1692f(6) when it, among other qualifying actions and
                          11
                                       omissions, willfully and without justification, took nonjudicial action to effect
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       dispossession of Plaintiff’s property when it had no present right to possession of
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           such property, to wit: that Defendant MMS impermissibly retained Plaintiff’s pet
                          15
                                       deposit to cover the unauthorized cleaning fees, when there was no pet damage
                          16

                          17           indicated, and there was no itemized list of damages provided to Plaintiff within

                          18           21 days of move-out as required by Cal. Civ. Code §1950.5(g)(1) and (2).
                          19
                                                                        COUNT II
                          20

                          21                           VIOLATION OF § 1788.17 OF THE RFDCPA

                          22       70. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          23
                                       as though fully stated herein.
                          24

                          25       71. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with

                          26           the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                          27
                                   72. Defendants violated § 1788.17 of the RFDCPA when they willfully engaged in
                          28



                                   COMPLAINT FOR DAMAGES                                             Page 16 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 17 of 26 Page ID #:17

                                       conduct, the natural consequence of which the violation of 15 U.S.C. § 1692e
                              1

                              2        and § 1692f.
                              3
                                                                        COUNT III
                              4
                                                      VIOLATION OF CAL CIV. CODE §1950.5(G)(1)
                              5

                              6                            AGAINST DEFENDANT MMS ONLY
                              7
                                   73. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              8
                                       as though fully stated herein.
                              9

                          10       74. A defendant violates Cal. Civ. Code §1950.5(g)(1) when it fails, within 21
                          11
                                       calendar days of the tenant’s vacation of the premises, to furnish to the tenant
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       by personal delivery or first class mail, a copy of an itemized statement
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           indicating the basis for and the amount of the security deposit received and the
                          15
                                       deposition of such security deposit, and return any remaining portion of the
                          16

                          17           security deposit.

                          18       75. Defendant MMS violated Cal. Civ. Code §1950.5(g)(1), when it failed, within
                          19
                                       21 days of Plaintiff vacating 4459 Rhineland, to furnish to Plaintiff an itemized
                          20

                          21           statement which indicated the basis for and amount of the pet security deposit

                          22           received, the disposition of the pet security deposit received, and failed to return
                          23
                                       any remaining portion of the pet security deposit.
                          24

                          25       76. The pet security deposit was intended for damages caused by a pet. No other

                          26           security deposit was provided to Defendant MMS or The Villages at Fort Irwin
                          27
                                       for Plaintiff’s rental of 4459 Rhineland.
                          28



                                   COMPLAINT FOR DAMAGES                                              Page 17 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 18 of 26 Page ID #:18

                                   77. Defendant MMS failed to furnish any itemized statement to Plaintiff in the 21
                              1

                              2        days following Plaintiff’s move-out from 4459 Rhineland.
                              3
                                   78. Defendant MMS failed to furnish an itemized statement to Plaintiff in the 21
                              4
                                       days following Plaintiff’s move-out from 4459 Rhineland which indicated that
                              5

                              6        the pet security deposit was being retained to repair any damages caused to
                              7
                                       4459 Rhineland by a pet during Plaintiff’s tenancy.
                              8
                                   79. Defendant MMS failed to return any amount Plaintiff’s pet security deposit.
                              9

                          10                                            COUNT IV
                          11
                                                     VIOLATION OF CAL. CIV. CODE §1950.5(G)(2)
                          12
THE CARDOZA LAW CORPORATION




                          13
                                                           AGAINST DEFENDANT MMS ONLY
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       80. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          15
                                       as though fully stated herein.
                          16

                          17       81. A defendant violates Cal. Civ. Code §1950.5(g)(2) when it fails, within 21

                          18           calendar days, to furnish with the itemized statement in Cal. Civ. Code
                          19
                                       §1950.5(g)(1), copies of documents showing charges incurred and deducted to
                          20

                          21           repair or clean the premises. These documents could reasonable include copies

                          22           of bills/invoices/receipts supplied by the entity performing the work, or an
                          23
                                       itemized statement reasonably describing the work performed by a landlord
                          24

                          25           employee.

                          26       82. Defendant MMS violated Cal. Civ. Code §1950.5(g)(2) when it failed to
                          27
                                       furnish, within 21 calendar days of Plaintiff’s move-out or otherwise, copies of
                          28



                                   COMPLAINT FOR DAMAGES                                            Page 18 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 19 of 26 Page ID #:19

                                       documents which showed the charges incurred and deducted to repair/clean the
                              1

                              2        premises. Defendant MMS did not provide, within 21 calendar days of
                              3
                                       Plaintiff’s move-out or otherwise, any bills/invoices/receipts supplied by the
                              4
                                       entity who purportedly clean 4459 Rhineland after Plaintiff moved out.
                              5

                              6        Defendant MMS did not provide, within 21 calendar days of Plaintiff’s move-
                              7
                                       out or otherwise, any itemized statement reasonably describing the work
                              8
                                       purportedly performed by Defendant MMS’s employee(s) to clean 4459
                              9

                          10           Rhineland after Plaintiff moved out.
                          11
                                                                         COUNT V
                          12
THE CARDOZA LAW CORPORATION




                          13
                                          VIOLATION OF § 17200 ET SEQ. OF THE CAL. BUS. AND PROF. CODE
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                               AGAINST DEFENDANT MMS ONLY
                          15
                                   83. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          16

                          17           as though fully stated herein.

                          18       84. A defendant violates §17200 et seq. of the Cal. Bus. and Prof. Code when it
                          19
                                       participates in unfair competition, which means and includes utilizing any
                          20

                          21           unlawful, unfair, or fraudulent business act or practice.

                          22                a. An “unlawful business act or practice” is any practice forbidden by law.
                          23
                                                Watson Labs, Inc. v. Rhone-Poulenc Rorer, Inc., 178 F.Supp.2d 1099,
                          24

                          25                    1120 (C.D. Cal. 2001).

                          26                b. An “unfair business act or practice” is intentionally broad, allowing
                          27
                                                courts maximum discretion to prohibit new schemes to defraud. State
                          28



                                   COMPLAINT FOR DAMAGES                                            Page 19 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 20 of 26 Page ID #:20

                                               Farm Fire & Casualty Co. v. Superior Court, 45 Cal.App.4th 1093, 1103
                              1

                              2                (1996). Generally, an “unfair business act or practice” is when the
                              3
                                               practice “offends an established public policy of when the practice is
                              4
                                               immoral, unethical, oppressive, unscrupulous, or substantially injurious
                              5

                              6                to consumers.” Davis v. Ford Motor Credit Co, LLC, 179 Cal.App.4th
                              7
                                               581, 595 (2009).
                              8
                                            c. A “fraudulent business act or practice” bears little resemblance to
                              9

                          10                   common law fraud or deception. The test is whether the public is likely
                          11
                                               to be deceived, meaning fraud in this statutory context can be shown even
                          12
THE CARDOZA LAW CORPORATION




                          13
                                               if no one was actually deceived, relied upon the fraudulent practice, or
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                   sustained any damage. People ex. Rel. Bill Lockyer v. Fremont Life Ins.
                          15
                                               Co., 104 Cal.App.4th 505, 516-517 (2002).
                          16

                          17       85. Pursuant to Cal. Civ. Code §3294(a), “In an action for the breach of an

                          18             obligation not arising from contract, where it is proven by clear and
                          19
                                         convincing evidence that the defendant has been guilty of oppression, fraud,
                          20

                          21             or malice, the plaintiff, in addition to the actual damages, may recover

                          22             damages for the sake of example and by way of punishing the defendant.”
                          23
                                   86. Defendant MMS violated §17200 et seq. of the Cal. Bus. & Prof. Code when it
                          24

                          25           participated in unfair competition by utilizing unlawful, unfair and fraudulent

                          26           business practices.
                          27
                                            a. Defendant MMS utilized unlawful business practices by unlawfully
                          28



                                   COMPLAINT FOR DAMAGES                                            Page 20 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 21 of 26 Page ID #:21

                                               retaining Plaintiff’s pet security deposit without providing the
                              1

                              2                statutorily required itemized statement and supporting documentation
                              3
                                               for cleaning charges within 21 days of Plaintiff moving out, in violation
                              4
                                               of Cal. Civ. Code §1950.5(g)(1) and (2).
                              5

                              6             b. Defendant MMS utilized unfair business practices by unethically,
                              7
                                               intentionally, and without basis failing Plaintiff on all aspect of the
                              8
                                               move-out cleaning inspection solely because Plaintiff declined and
                              9

                          10                   refused to pay the optional $425 house cleaning fee and $30 backyard
                          11
                                               cleaning fee – thus attempting to force Plaintiff to pay the $455 total in
                          12
THE CARDOZA LAW CORPORATION




                          13
                                               fees when Plaintiff had already substantially and properly cleaned the
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                   home and backyard himself.
                          15
                                            c. Defendant MMS utilized fraudulent business practices by lying to its
                          16

                          17                   renters, telling them that the cleaning fees were “optional” upon move-

                          18                   out, and then intentionally failing every renter – including Plaintiff –
                          19
                                               who opted to clean their own home instead of pay the cleaning fees.
                          20

                          21                   Stating the cleaning fees are “optional” deceives renters into believing

                          22                   that they will be able to clean their own homes prior to move-out and
                          23
                                               have it approved by Defendant MMS, when reality is that Defendant
                          24

                          25                   MMS will not approve any home as properly cleaned that is cleaned by

                          26                   the renter instead of paying the cleaning fees.
                          27
                                   87. Defendant MMS lied to Plaintiff, by telling him the “Pay N’ Go” cleaning fees
                          28



                                   COMPLAINT FOR DAMAGES                                            Page 21 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 22 of 26 Page ID #:22

                                       for the homes and backyards were optional, and then intentionally failed
                              1

                              2        Plaintiff after he cleaned his home and backyard, solely so they could charge
                              3
                                       the “Pay N’ Go” cleaning fees to get an extra $455 out of Plaintiff after he
                              4
                                       moved out of their community. This is a fraudulent business activity, as stated
                              5

                              6        above, and constitutes fraud for purposes of punitive damages under Cal. Civ.
                              7
                                       Code §3294.
                              8

                              9
                                                                        COUNT VI

                          10                           VIOLATION OF §1681S-2(B) OF THE FCRA
                          11
                                                     AGAINST DEFENDANTS CDR AND GCM ONLY
                          12
THE CARDOZA LAW CORPORATION




                          13
                                   88. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           as though fully stated herein.
                          15
                                   89. A defendant violates §1681s-2(b) of the FCRA when it receives notice of a
                          16

                          17           dispute to a debt from a consumer reporting agency and fails to fully and properly

                          18           investigate Plaintiff’s disputes by failing to, (1) conduct an investigation with
                          19
                                       respect to the disputed information, and (2) review all relevant information
                          20

                          21           provided by the consumer reporting agency.

                          22       90. Defendant CDR and Defendant GCM understood the nature of Plaintiff’s disputes
                          23
                                       when it, on information and belief, received an ACDV from Experian, Equifax,
                          24

                          25           and/or TransUnion.

                          26       91. Defendant CDR and Defendant GCM violated §1681s-2(b) of the FCRA when it
                          27
                                       failed to conduct a proper investigation into the disputed information provided by
                          28



                                   COMPLAINT FOR DAMAGES                                            Page 22 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 23 of 26 Page ID #:23

                                          the consumer reporting agencies, and failed to review all relevant information
                              1

                              2           provided by the consumer reporting agencies with regard to the disputed debt.
                              3
                                   92. As a result of the conduct, actions, and inactions of Defendant CDR and
                              4
                                          Defendant GCM, Plaintiff suffered actual damages, including without limitation,
                              5

                              6           by example only and as described herein on Plaintiff’s behalf by counsel: loss of
                              7
                                          credit, damage to credit, damage to reputation, embarrassment, humiliation, and
                              8
                                          other mental and emotional distress.
                              9

                          10       93. The conduct, actions and inactions by Defendant CDR and Defendant GCM were
                          11
                                          willful, rendering them liable for punitive damages in an amount to be determined
                          12
THE CARDOZA LAW CORPORATION




                          13
                                          by the Court pursuant to 15 U.S.C. §1681n. In the alternative, Defendant CDR
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14              and Defendant GCM were negligent, entitling the Plaintiff to recover under 15
                          15
                                          U.S.C. §1681o.
                          16

                          17       94. The Plaintiff is entitled to recover actual damages, statutory damages, costs and

                          18              attorneys’ fees from Defendant CDR and Defendant GCM in an amount to be
                          19
                                          determined by the Court pursuant to 15 U.S.C. §11681n and §1681o.
                          20

                          21                                        PRAYER FOR RELIEF

                          22       WHEREFORE, Plaintiff prays that judgment be entered against each Defendant
                          23
                                   for:
                          24

                          25                  a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA),

                          26                      Cal. Civ. Code § 1788.30 (RFDCPA), 15 U.S.C. §1681n or §1681o
                          27
                                                  (FCRA), and Cal. Civ. Code §1950.5(l), against each Defendant and for
                          28



                                   COMPLAINT FOR DAMAGES                                               Page 23 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 24 of 26 Page ID #:24

                                              Plaintiff, and,
                              1

                              2            b) Award of statutory damages in the amount of $1000.00 pursuant to 15
                              3
                                              U.S.C. § 1692k(a)(1) (FDCPA) against each Defendant and for Plaintiff,
                              4
                                              and,
                              5

                              6            c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.
                              7
                                              Civ. Code § 1788.30 (RFDCPA) against each Defendant and for Plaintiff,
                              8
                                              and,
                              9

                          10               d) Award of restitution of Plaintiff’s pet security deposit pursuant to Cal.
                          11
                                              Bus. & Prof. Code §17200 et seq. (Feitelberg v. Credit Suisse First
                          12
THE CARDOZA LAW CORPORATION




                          13
                                              Boston, LLC, 134 Cal.App.4th 997, 1012 (2005); Korea Supply Co. v.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                  Lockheed Martin Corp., 130 Cal.App.4th 440, 445 (2005)), against
                          15
                                              Defendant MMS and for Plaintiff, and,
                          16

                          17               e) Punitive damages pursuant to Cal. Civ. Code §3294 against Defendant

                          18                  MMS for fraudulent business practices in violation of Cal. Bus. & Prof.
                          19
                                              Code §17200 et seq., and for Plaintiff, and,
                          20

                          21               f) Award of costs of litigation and reasonable attorney’s fees pursuant to 15

                          22                  U.S.C. § 1692k(a)(1) (FDCPA), Cal. Civ. Code § 1788.30 (RFDCPA),
                          23
                                              15 U.S.C. §16861n and/or §1681o (FCRA), against each Defendant and
                          24

                          25                  for Plaintiff, and,

                          26               g) Statutory damages of two times the amount of Plaintiff’s pet security
                          27
                                              deposit for bad faith retention of such security deposit, pursuant to Cal.
                          28



                                   COMPLAINT FOR DAMAGES                                           Page 24 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 25 of 26 Page ID #:25

                                                Civ. Code §1950.5(l), and,
                              1

                              2             h) An order, pursuant to Cal. Bus. & Prof Code 17200 et seq., directing that
                              3
                                                Defendant GCM and Defendant CDR immediately delete all of the
                              4
                                                inaccurate information from Plaintiff’s credit reports and files and cease
                              5

                              6                 reporting the inaccurate information to any and all persons and entities to
                              7
                                                whom they report consumer credit information; and
                              8
                                            i) Award to Plaintiff of such other and further relief as may be just and
                              9

                          10                    proper.
                          11

                          12                                 TRIAL BY JURY IS DEMANDED.
THE CARDOZA LAW CORPORATION




                          13
    SAN FRANCISCO, CA 94104




                                   95. Pursuant to the seventh amendment to the Constitution of the United States of
     548 MARKET ST. #80594




                          14

                          15
                                       America, Plaintiff is entitled to, and demands, a trial by jury.

                          16

                          17

                          18

                          19                                               THE CARDOZA LAW CORPORATION
                                   DATED: July 6, 2019              BY:    /S/ MICHAEL F. CARDOZA
                          20
                                                                           MICHAEL F. CARDOZA, ESQ.
                          21                                               LAUREN B. VEGGIAN, ESQ.
                          22                                               ATTORNEY FOR PLAINTIFF,
                                                                           ANDREW HODLOFSKI
                          23

                          24
                                             ELECTRONICALLY STORED INFORMATION REQUEST
                          25

                          26       This notice is to demand that you preserve all documents, tangible things and
                                   electronically stored information (“ESI”) potentially relevant to any issues in the
                          27       above entitled matter. This specifically includes, but is not limited to, all
                          28       information pertaining to the above matter, including specifically all recordings of



                                   COMPLAINT FOR DAMAGES                                              Page 25 of 26
                                  Case 5:19-cv-01248-JGB-SP Document 1 Filed 07/06/19 Page 26 of 26 Page ID #:26

                                   any telephone communication between your company and Plaintiff.
                              1

                              2          As used in this request, “you” and “your” or “your client” refers to your
                                   organizations, and its predecessors, successors in interest, assignees, parents,
                              3
                                   subsidiaries, divisions or affiliates, and their respective officers, directors,
                              4    employees, servants, agents, attorneys, and accountants.
                              5
                                         Much of the information subject to disclosure or responsive to discovery is
                              6    stored on your client’s current and former computer systems and other media and
                                   devices (such as: personal digital assistants, voice-messaging systems, online
                              7
                                   repositories and cell phones).
                              8
                                         Electronically stored information (“ESI”) should be afforded the broadest
                              9
                                   possible definition and includes (for example and not as an exclusive list)
                          10       potentially relevant information whether electronically, magnetically or optically
                          11
                                   stored.

                          12              This preservation obligation extends beyond ESI in yours or your client’s
THE CARDOZA LAW CORPORATION




                          13
                                   care, possession or custody and includes ESI in the custody of others that is
    SAN FRANCISCO, CA 94104




                                   subject to your client’s direction or control. You must notify any current or former
     548 MARKET ST. #80594




                          14       agent, attorney, employee, custodian or contractor in possession of potentially
                          15
                                   relevant ESI to preserve such ESI to the full extent of your client’s obligation to
                                   do so, and you must try to secure their compliance.
                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28



                                   COMPLAINT FOR DAMAGES                                            Page 26 of 26
